Citation Nr: 1719314	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (Agency of Original Jurisdiction (AOJ)).  In that decision, the RO reopened the service connection claim for a bilateral knee disability and denied the claim on its merits.  The Veteran timely appealed.  The Providence, Rhode Island RO has since assumed jurisdiction as AOJ.


FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for bilateral iliotibial band syndrome on the basis that the Veteran's in-service knee condition resolved with no residuals.

2.  The evidence associated with the claims file subsequent to the AOJ's July 2003 denial of the bilateral knee service connection claim is not cumulative or redundant and is new and material as it includes a VA examination and private nexus opinion.

3.  The evidence is in relative equipoise as to whether the Veteran's bilateral knee arthritis and patellofemoral syndrome is attributable to his period of service.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).

3.  In resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral knee arthritis and patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Given the favorable outcome of the Board's decision, a discussion regarding VA's compliance with the duties to notify and assist is not necessary.

The Veteran seeks to establish service connection for a bilateral knee disability.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran originally filed for service connection for his bilateral knees in April 2003.  A July 2003 rating decision denied the Veteran's claim.  The relevant evidence before the AOJ at the time of the July 2003 rating decision consisted of the Veteran's service treatment records.  Upon consideration of his records, the AOJ denied the claim, reasoning that while the Veteran did report knee pain in service, and was diagnosed with iliotibial band syndrome, the Veteran was asymptomatic at the time of separation; thus the AOJ reasoned that the incident of knee pain was not a chronic condition in that it resolved with no residuals.  The Veteran was notified of the decision via an August 2003 letter; he did not submit a notice of disagreement or new and material evidence within one year of notice of the decision.  Therefore, the July 2003 decision is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003).

Since that time, the evidence received consists of a VA examination and a private nexus opinion, providing nexus opinions regarding the Veteran's bilateral knee disability.  The evidence is new as it was not previously associated with the Veteran's claims folder at the time of the 2003 denial.  The evidence is material as it suggests the Veteran may have a current bilateral knee disability related to his period of service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

The Veteran contends that his current bilateral knee disability is directly related to his period of service.  He states that he had knee problems during service related to daily running drills, and his current knee problems stem from those he experienced during service.

The record reflects that, during service, the Veteran reported right knee pain secondary to a running program.  At that time, he was diagnosed with iliotibial band syndrome and was instructed to rest.  See Service Treatment Records dated March 13, 1987 and March 18, 1987.  Upon discharge, the Veteran's lower extremities were noted as clinically normal.  See Report of Medical Examination dated January 27, 1988.

Post-service, the Veteran first reported right knee pain in April 1999.  At that time, radiological testing revealed an unremarkable right knee.  In a subsequent statement, the Veteran indicated that while he had knee pain since service, he did not seek treatment for his pain after discharge from service.

In July 2010, the Veteran reported bilateral knee pain and clicking for 26 years.  Radiological testing revealed mild patellofemoral osteoarthritis with small osteophytes bilaterally.  There was no evidence of joint effusion or acute fracture; bones and soft tissues were otherwise unremarkable.  

There are two medical opinions of record.  The Veteran's private doctor opined that the Veteran's bilateral knee condition is more than likely related to his daily running during service.  Dr. R.R. stated that running is likely to contribute to the gradual development of knee arthritis and patellofemoral syndrome.

At the November 2010 VA examination, the examiner diagnosed degenerative arthritis in the right knee and patellofemoral syndrome in the left knee.  The examiner opined that the Veteran's bilateral knee disabilities were less likely than not related to the iliotibial band syndrome noted in service.  The examiner stated that the Veteran did not seek treatment for his knees after service and the in-service ITBS diagnosis was not a chronic injury and did not result in a residual disability.  The examiner also stated issues with the iliotibial band do not involve the actual knee joint.  Given the facts of the Veteran's case, the examiner opined that the Veteran's obesity was a major contributing factor for his present knee disabilities.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Upon review of the evidence as outlined, the Board finds that the evidence of record has reached relative equipoise.  First, the Board considers the Veteran's reports of daily running during service to be both competent and credible.  In that regard, on one occasion, his running drills were noted in his service treatment records.  In addition, such reports of daily running are consistent with the places, types, and circumstances of the Veteran's military service and there is nothing in the record to call into question the Veteran's reports.  38 U.S.C.A. § 1154(a).

Furthermore, although the Veteran did not apparently seek treatment for his knee pain for many years, the Board finds he has competently and credibly provided consistent statements regarding the onset of his bilateral knee pain.  His lay statements of knee pain since the mid-1980s remain consistent throughout the record and the Board finds no contradictory evidence to call into question his statements.

As for the medical evidence of record, the Board finds the two opinions to be equally probative in addressing a possible nexus between the Veteran's period of service and his current knee problems.  Both opinions were rendered upon examination of the Veteran and review of the record.  Although they arrive at different conclusions, the opinions do not directly contradict each other, as the positive nexus focused more on the Veteran's lay contentions of daily running, while the negative nexus focused more on the documented ITBS diagnosis.  Additionally, the VA examiner relied on the fact that the Veteran did not seek treatment for his knees after service, but did not account for the credible report of untreated bilateral knee symptoms since service.  As each opinion is adequately based on facts in the record with the VA opinion relying on lack of treatment for a basis for the negative opinion, the Board cannot find that either opinion is more probative than the other.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In sum, resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for bilateral osteoarthritis and patellofemoral syndrome of the knees have been met.  The evidence, at a minimum, is in relative equipoise.  38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened.

Entitlement to bilateral knee osteoarthritis and patellofemoral syndrome is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


